Petition for Writ of Mandamus Denied and Memorandum Opinion filed April
6, 2006








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed April 6, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00274-CV
____________
 
IN RE DANIEL EDWARDS, IV, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On March 27, 2006, relator
filed a petition for writ of mandamus in this court.  See Tex.
Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition, relator
asked this court to compel the Honorable Thomas Routt, formerly the presiding
judge of the 208th Judicial District Court of Harris County, to vacate the
orders granting, and subsequently revoking, relator=s probation.
Relator has not established that he is
entitled to mandamus relief. 
Accordingly, we deny relator=s petition for writ of mandamus. 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed April 6, 2006.
Panel consists of
Chief Justice Hedges, Justices Yates and Guzman.